DETAILED ACTION
Claims 1-5, 8-12, 14-15, and 17-20 are presented for examination based on the request for continued examination and amendment filed 12/15/2020.
Claims 6-7, 13, and 16 were previously cancelled.
Claims 1 and 8 are currently amended via examiner’s amendment and agreement.
Rejections under 35 USC 101 for claims 1-5, 8-12, and 14-20 are withdrawn in view of their amendment/cancellation and arguments presented by the applicant.
Rejections under 35 USC 103 for claims 1-5, 8-12, and 14-20 are withdrawn in view of their amendment/cancellation and arguments presented by the applicant.
Claims 1-5, 8-12, 14-15, and 17-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Theodore M. Magee Reg. No. 39758 on 03/23/2021.
The application has been amended as follows: 
1. (Currently Amended)	A method comprising:
an unmanned aerial vehicle 
receiving outside temperatures for a plurality of days;

determining a height for the crop using structure-from-motion and the captured images of the field;
using the intensities in combination with the height and the growing degree units to predict a quality value for the crop; and
displaying the predicted quality value for the crop.

2. (Previously Presented)	The method of claim 1 further comprising using the intensities in combination with the growing degree units to predict a yield for the crop and displaying the yield for the crop.

3. (Original)	The method of claim 1 wherein receiving outside temperatures for a plurality of days comprises receiving a maximum temperature for each day since a last harvest of the crop.

4. (Original)	The method of claim 3 wherein receiving outside temperatures further comprises receiving a predicted maximum temperature for at least one day in the future.

5. (Original)	The method of claim 1 wherein using the intensities for the plurality of wavelengths comprises grouping at least some of the wavelengths into a waveband and averaging intensities of wavelengths in the waveband to form an intensity for the waveband.
6-7. (Canceled)	 

	an unmanned aerial vehicle 
	a computing device comprising:
		a memory containing instructions; and 
		a processor executing the instructions in the memory to perform steps comprising:
		receiving a respective weather value for each of a plurality of days;
		receiving the intensity values for the plurality of wavebands of light detected over the field containing the crop; 
		determining a height of the crop using structure from motion and the captured images of the field; and
		using the weather values in combination with the height and the intensity values to determine a predicted yield for the crop. 

9. (Original)	The computing device of claim 8 wherein receiving a weather value comprises receiving a combination of past weather values and future weather values.

10. (Original)	The computing device of claim 9 wherein receiving a weather value comprises receiving a temperature for each of the plurality of days.

11. (Original)	The computing device of claim 10 wherein using the weather values to determine the predicted yield comprises choosing a date and using the received 

12. (Original)	The computing device of claim 11 wherein the chosen date is a future date.

13. (Canceled)	 

14. (Original)	The computing device of claim 8 further comprising using the weather values and the intensity values to determine a predicted quality measure for the crop.

15. (Previously Presented)	A method comprising:
using an unmanned aerial vehicle having at least one light sensor to interweave between collecting light intensity values for a plurality of wavelengths of light above a crop and capturing pictures of the crop; 
receiving weather values for a plurality of days;
using the pictures of the crop to estimate a height of the crop;
using the collected intensity values in combination with the estimated height of the crop and the weather values to predict a quality value for the crop displaying the quality value on an electronic display.

16. (Canceled)	 

17. (Previously Presented)	The method of claim 15 wherein using the weather values to predict the quality value for the crop comprises using the weather values to determine growing degree units since a last harvest of the crop.

18. (Original)	The method of claim 17 wherein determining a growing degree unit for a date comprises using a base temperature that is a function of the date.

19. (Original)	The method of claim 15 wherein receiving the weather values for a plurality of days comprises receiving whether values measured for past days and predicted weather values predicted for future days.

20. (Previously Presented)	The method of claim 15 wherein using the collected intensity values to predict the quality value for the crop comprises averaging intensity values for wavelengths in a waveband to form an average intensity for the waveband and using the average intensity for the waveband to predict the quality value for the crop.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-5, 8-12, 14-15, and 17-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “an unmanned aerial vehicle interweaving capturing light intensity values of a portion of a field containing a crop and capturing images of the field;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 8, and 15 of the instant application (as supported in specification e.g. ¶ [0018], the original claims, and Figs. 1-2 and 5).
Prior Art of Record
The Prior art of reference US 2016/0183547 (“Lawrence”)  discloses:  	(Lawrence: FIG. 1, processor and memory; para [0026], “Input device 240 can comprise a monitoring device such as a condition sensor assembly configured to detect temperature”; para [0046], “a measure of the temperature during growth of the grain (e.g., an average daily temperature, temperature range, temperature highs and/or lows),”; temperature is considered a weather value; para [0041], “the planting mode, the drying method, or other environmental or drying characteristics. Other growing characteristics can include growing degree units ("GDU") attained during growth. A GDU can be calculated as a daily measurement of heat accumulation that can be used to predict plant development rates, such as the date that a crop will reach maturity. The GDU for a given day can be calculated by taking an average of the maximum and minimum temperatures for the day and subtracting a base temperature from the average. The cumulative GDU for a given plant can be the summation of daily GDU over the growing season. For example, a given seed type may attain 2700 GDU during its growth time before harvest”)
The Prior art of reference “In-field crop row phenotyping from 3D modeling performed using Structure from Motion” (“Jay”) discloses:  	(Jay: Abstract, “This model is computed using Structure from Motion with RGB images acquired by translating a single camera along the row. Then, to estimate plant height and leaf area, plant and background are discriminated by a robust method that uses both color and height information in order to handle low-contrasted regions”)
The Prior art of reference US 2017/0089742 (“Bruns”) discloses:  	(Bruns: para [0178], “Examples of such on-plant sensors include, but are not limited to sensors that measure light intensity,”; para [0162], “VIRVI data 1334 comprises sense plant data collected in the visible and infrared portions of the electromagnetic spectrum at a time other than harvest. If more than one frequency bands or wavelength is used, the sensed data is used to generate a vegetative index”; para [0163], “One example of VIRVI data is a Normalized Difference Vegetation Index 
The Prior art of reference “Performance Evaluation of Medium-Range Weather Forecast Using Crop Growth Simulator” (“Singh”)  discloses: 	(Singh: page 402, Weather Forecast Performance, “predicting maximum and minimum temperatures”; Figure 1, “Predicted Maximum Temperature” and Observed Maximum Temperature;)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129